MEMORANDUM OPINION
                                         No. 04-11-00701-CV

                                        Kellie J. TROTMAN,
                                              Appellant

                                                   v.

                                         Duaine TROTMAN,
                                              Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 1994-CI-05453
                              Honorable Richard Price, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 14, 2012

DISMISSED

           Kellie J. Trotman, appellant, filed a motion to dismiss this appeal. We grant the motion.

See TEX. R. APP. P. 42.1(a)(1). Because the motion does not disclose an agreement of the parties

regarding the assessment of costs, we order all costs assessed against appellant. See TEX. R. APP.

P. 42.1(d) (absent agreement of the parties, costs are taxed against appellant).

                                                        PER CURIAM